 


115 HRES 801 IH: Review Every Act Diligently In Total Resolution
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 801 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2018 
Mr. Garrett submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of legislation in the House unless the text of the legislation which will be considered has been made publicly available in electronic form for a mandatory minimum review period. 
 
 
1.Short titleThis resolution may be cited as the Review Every Act Diligently In Total Resolution or the READ IT Resolution. 2.Prohibiting consideration of text of legislation until completion of mandatory minimum review periodRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
13. 
(a)It shall not be in order to consider a bill, joint resolution, resolution, or conference report unless the text of the bill, joint resolution, resolution, or conference report which will be considered has been publicly available in electronic form for the mandatory minimum review period. (b)In this clause, the mandatory minimum review period with respect to a bill, joint resolution, resolution, or conference report is the period— 
(1)which begins with the first hour beginning after the text of the bill, joint resolution, resolution, or conference report which will be considered is first made publicly available in electronic form; and (2)which consists of a number of minutes equal to two times the number of pages of the text of the bill, joint resolution, resolution, or conference report which will be considered.. 
 
